             Case 2:20-cv-04837-JEM Document 24 Filed 12/10/20 Page 1 of 2 Page ID #:63




        1

       2

        3

       4

        5

       6

       7 ~

       8                                     UNITED STATES DISTRICT COURT
       9                                   CENTRAL DISTRICT OF CALIFORNIA
       10

       11    Shyann Courage,                                             Case No. 2:20-cv-04837-JEM
       12                      Plaintiff                                            ORDER GRANTING
       13                                                                STIPULATION FOR DISMISSAL OF
                               vs.                                       ENTIRE ACTION WITH PREJUDICE
      14                                                                 PURSUANT TO FEDERAL RULE OF
         Ronald P. Beard, an Individual; and Does                        CIVIL.PROCEDURE 41(al(11
                                                                                              ,T(Al(il
                                                                                                     r
      15 1-10,
      16                       Defendants.
       17

       18                                                                Complaint Filed: May 29,2020
                                                                         Trial Date:      None Set
       19

      20

      21

      22

      23

o~ w 24 '~

~ Z 25

V ~,26

      27

      28
             BEA09-01:2869642 1:12-9-20                                -1-
               [PROPOSED]ORDER GRANTING S'TII~ULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                     PURSUANT TO F .D .RAi. R Ii.F. OF .1Vii.PRO . .D IRF. 41(al(11(Al(iil
           Case 2:20-cv-04837-JEM Document 24 Filed 12/10/20 Page 2 of 2 Page ID #:64
                                               - ---... ~.,-.i   rii~u ice......--




       1     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
      2               Pursuant to the Stipulation for Dismissal pursuant to Federal Rule of Civil
       3 Procedure 41(~„1(11(A~(iil and good cause appearing therefor, IT IS HEREBY
      4 ORDERED THAT:
      5               1.       The above-referenced action be DISMISSED in its entirety and with
      6                        prejudice as to each and all of Plaintiff James Shyann Courage's claims
      7                        and causes of action Defendant Ronald P. Beard.
      8               2.       The parties to this Stipulation are to bear their respective costs and
      9                        attorneys' fees as against each other.
      10

      11 ~           IT IS SO ORDERED.
      12

      13 Dated: ~ ~;` l~ ~ U a~
      14                                                               States Magistrate Judge
      15

      16

      17

      18

      19

     20

     21

     22

     23

o'~ ~~24

  Z 25
V ►~ 26

     27

     28
             BEA09-012869642 ]:12-9-20                              -2-
               [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                             PURSUANT TO FEDERAL. RUL.F. OF CIVIL. PROCEDiJRR 41(al(11(Al(iil
